Citation Nr: 0001314	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-05 178A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a December 
1997 decision of the Board of Veterans' Appeals denying 
service connection for right foot drop and degenerative joint 
disease of the right knee, claimed as secondary to service-
connected left total knee arthroplasty with left peroneal 
nerve palsy, and a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1938 to July 1941 
and from May 1942 to November 1945. 

A Board of Veterans' Appeals (Board) decision in December 
1997 denied service connection for right foot drop and 
degenerative joint disease of the right knee, claimed as 
secondary to service-connected left total knee arthroplasty 
with left peroneal nerve palsy, and a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities.  In that decision it 
was noted that an application to reopen a claim for service 
connection for a low back disorder had been filed and that 
previously a December 1976 Board decision had denied service 
connection for such a disorder, finding that it was not 
secondary to the veteran's service-connected left knee 
disorder.  This application to reopen such a claim and a 
claim of service connection for disabilities of the right leg 
claimed to be due to such a low back disorder were referred 
to the Department of Veterans Affairs (VA) Regional Office 
(RO).  However, no action on these matters had yet been taken 
by the RO in No. Little Rock, Arkansas.  Accordingly, these 
matters are again referred to the RO.  


FINDINGS OF FACTS

1.  In a December 1997 Board decision service connection was 
denied for right foot drop and degenerative joint disease of 
the right knee, claimed as secondary to service-connected 
left total knee arthroplasty with left peroneal nerve palsy, 
and a total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities was also denied.  

2.  The veteran has failed to set forth a properly pleaded 
claim for clear and unmistakable error in the December 1997 
Board decision under the controlling regulatory provisions 
because the claimed clear and unmistakable error is limited 
to disagreement as to how facts were evaluated and non-
specific allegations.

3.  The Board's decision of December 1997 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the December 1997 Board decision fail to meet the threshold 
pleading requirements for revision of this Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f). 

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of clear and unmistakable error 
in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

History of Case

The December 1997 Board decision reached the following 
findings of fact:  

1.  The record contains no medical evidence that the 
veteran's disabilities from right foot drop and 
degenerative joint disease of the right knee are 
proximately due to or the result of his service-
connected disability from left total knee arthroplasty 
with left peroneal nerve palsy. 

2.  Service connection is in effect for left total knee 
arthroplasty with left peroneal nerve palsy, rated 60 
percent disabling. 

3.  The veteran attended high school through the 
eleventh grade and has no further education or 
specialized training. 

4.  The veteran was self employed from 1955 to 1980 as 
an equipment and equipment parts dealer, after which he 
retired and applied for Social Security disability 
benefits. 

5.  The veteran's current disability from left total 
knee arthroplasty with left peroneal nerve palsy is 
manifested by pain and swelling in the knee, with 
sensory, motor, and reflex deficits in the lower leg 
and foot, without clinical evidence of joint 
instability, joint line or patellar tenderness, or 
loosening of the prosthesis. 

6.  The veteran's service-connected disability from 
total left knee arthroplasty with left peroneal nerve 
palsy, standing alone, does not render him unable to 
secure or follow a substantially gainful occupation.  

Based upon those findings of fact, the December 1997 Board 
decision reached the following conclusions of law:  

1.  The claim of entitlement to service connection for 
right foot drop is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1996). 

2.  The claim of entitlement to service connection for 
degenerative joint disease of the right knee is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1101, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1996). 

3.  The criteria for a total disability evaluation 
based on individual unemployability due to service-
connected disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1995).  

In the December 1997 Board decision it was noted that the 
veteran had not filed a notice of disagreement with any 
adjudicative action taken by the RO with respect to claimed 
service connection for the right knee and foot disorders by 
way of aggravation due to the service-connected left knee 
disorder.  Thus, the Board in December 1997 did not 
adjudicate any claim of secondary aggravation pursuant to 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(secondary service connection is warranted, to the extent of 
any increase, when there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder).  

In sum, the Board determined that there was no competent 
medical evidence of a medical link or nexus between the 
veteran's service-connected left total knee arthroplasty 
with left peroneal nerve palsy and the claimed right foot 
drop and degenerative joint disease of the right knee.  
Consequently, those claims were denied because there were 
not well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
Also, the Board determined that while the veteran meet the 
percentage requirements of 38 C.F.R. § 4.16 and had been 
unemployed since 1980, his assertions that his service-
connected disabilities render him unemployable was not 
supported by the medical evidence.  

Following the December 1997 Board decision the veteran filed 
a Motion for Reconsideration of that decision in March 1998.  
The veteran stated that "I disagree with the conclusion of 
BVA."  He further indicated that he had not been able to 
obtain copies of his service medical records but once 
obtained he would deliver them to his attorney and obtain an 
opinion from an independent physician.  He also stated that 
VA physicians had told him that he was totally disabled.  

In July 1998 the Board denied the Motion for Reconsideration 
and informed the veteran that the Reconsideration Motion 
would be construed as a motion for revision of the December 
1997 Board decision on the basis of clear and unmistakable 
error.  

In September 1998 the veteran reopened his claim for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability and requested that VA treatment records be 
obtained.  Then, VA outpatient treatment (VAOPT) records of 
1997 and 1998 were obtained as well as records of his VA 
hospitalization in April 1998.  An October 1998 rating 
action denied entitlement to a total disability rating and 
the veteran filed a notice of disagreement (NOD) with that 
decision and a statement of the case (SOC) was issued in 
December 1998 but the appeal was never perfected by the 
filing of a substantive appeal.  

In a letter from the Board to the veteran in March 1999 he 
was informed that despite what he had been informed in the 
Board denial of his Reconsideration Motion, that motion 
would not be construed as a motion for revision unless he 
specifically so stated.  By letter of April 1999 the veteran 
stated that he wanted his "motion for reconsideration to be 
a CUE motion."  He was then notified by letter in August 
1999 that the motion for revision based on alleged clear and 
unmistakable error had been docketed and the claim file was 
subsequently reviewed by his service representative which 
stated in September 1999 no further comments could be made 
to enhance those already advanced.  

Analysis

Initially, the Board notes that the VAOPT records of 1997 and 
1998 and records of VA hospitalization in April 1998 were not 
on file at the time of the December 1997 Board decision and, 
thus, may not be considered in adjudicating the motion for 
revision based on alleged clear and unmistakable error.  

While the veteran (as could be expected) disagrees with the 
conclusions reached in the December 1997 Board decision, a 
mere disagreement with the conclusion reached in a Board 
decision, without more, does not rise to the level of an 
allegation of clear and unmistakable error under the cited 
regulations.  To the extent that such an allegation 
implicitly constitutes a disagreement with how the facts were 
weighed is explicitly listed as an example of an allegation 
which does not constitute clear and unmistakable error under 
the regulations.  

In this case there is no other allegation of error of fact or 
law in the December 1997 Board decision.  Moreover, three 
separate claims were addressed in the December 1997 Board 
decision and while the Motion for Reconsideration addressed 
the denial of the claim for a total disability rating based 
on individual unemployability due to service-connected 
disability, the veteran did not specifically address the 
Board denials of service connection for disorders of the 
right foot and right knee.  

In sum, there are no allegations, assertions, or contentions 
made which rise to the level of clear and unmistakable error.  
Having failed to properly plead a motion for revision of the 
December 1997 Board decision on the basis of clear and 
unmistakable error, the motion must be denied.  Generally see 
38 C.F.R. § 20.1404(a) (1999) ("Motions which fail to comply 
with the requirements [of specific allegations of CUE] shall 
be denied.").  


ORDER

The motion for revision of the December 1997 Board decision 
on the grounds of clear and unmistakable error is denied.  



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


